Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is the examiners reasons for allowance:

In addition to the remarks filed 08/10/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 20 and 21 when taken in the context of the claims as a whole.  Specifically, the combination of collect, via a network, data indicative of login activity to an enterprise resource; identify one or more initial features indicative of the login activity; generate, based on the one or more initial features, an initial test dataset; generate, based on the initial test dataset, a test model; deploy the test model in a production environment; generate a feature engineering table, wherein a row of the table represents a feature of the one or more initial features, and a column represents a candidate training model, and an entry in a cell corresponding to the row and the column is indicative of a significance of the feature to the candidate training model; identify, based on the deploying and the feature engineering table, one or more production feature vectors; generate, based on the one or more production feature vectors, a training dataset; perform, for the training dataset, a data quality check; and determine, by applying Bayesian optimization to the training dataset, an optimal machine learning model.
At best the prior arts of record, specifically, (US 20210203515 A1 hereinafter Deng) teaches training and testing model related to access patterns (see ¶24-26) view of Borlick et al (US 20200004439 A1 hereinafter Borlick) teaches training models with Bayesian techniques (see ¶4 and ¶73). Diamos et al. (US 20200349476 A1) teaches optimize performance of the machine learning mode using Bayesian  (see ¶167)
Newly cited art Nalls et al. (US 20220073986 A1) evaluating performance of models in random splits (See ¶151 and ¶356) BHARGAVA et al. (US 20200005168 A1) teaches cross model testing with scoring (see Table 3-4). Sathya; Sai Sri et al. (US 20210012225 A1) teaches scoring nodes based on influence on a model (see ¶21)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 20 and 21 as a whole.
Thus, claims 1, 20 and 21 are allowed over the prior art of record.
Claims 2-10, 12-13 and 22-27 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 08/10/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143